Citation Nr: 1023363	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1975 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs).  Specifically, 
in an August 2006 decision, the RO in Columbia, South 
Carolina denied service connection for a back disability and 
for bilateral hearing loss.  In a letter dated several days 
later in the same month, the RO in Louisville, Kentucky 
notified the Veteran of that determination.  

By a July 2008 rating action, the Louisville RO granted 
service connection for hearing loss of the right ear and 
assigned a noncompensable evaluation for this disability, 
effective from March 15, 2006.  The issue of entitlement to 
service connection for hearing loss of the left ear, however, 
remains in appellate status.  

The current appeal also arises from an August 2009 rating 
action in which the Louisville RO granted service connection 
for PTSD and awarded a compensable evaluation of 50 percent, 
effective from March 15, 2006, for this disability.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the Louisville RO.  

Further review of the claims folder indicates that additional 
evidence was received following the January 2010 statement of 
the case (SOC) (regarding the initial increased rating issue 
for the service-connected PTSD) and the August 2009 
supplemental statement of the case (SSOC) (pertaining to the 
claim for service connection for a back disability).  This 
additional evidence consists of both duplicative and 
irrelevant medical records as well as essentially duplicative 
lay statements (since the January 2010 SOC) and both 
duplicative and irrelevant medical records as well as 
essentially duplicative lay statements (since the August 2009 
SSOC).  [In this regard, the Board acknowledges that a report 
of an August 2008 VA outpatient treatment record reflects the 
Veteran's complaints of back pain.  Such information (e.g., 
the Veteran's complaints of back pain), however, were 
included on reports of prior medical consultations that the 
RO had previously considered.  For this reason, and as the 
August 2008 VA outpatient treatment record does not discuss 
the etiology of the Veteran's back condition, the Board finds 
that this document is not relevant to the current appeal.]  
Accordingly, the Board finds that it may proceed with an 
adjudication of the Veteran's claims for service connection 
for a low back disability and for an increased rating for his 
service-connected PTSD.  

For the reasons set forth below, the issue of entitlement to 
service connection for hearing loss of the left ear is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic back disorder was not manifest during service 
or within one year of separation, and any current disability 
of the cervical, thoracic, or lumbar spine is not 
attributable to service.

2.  The Veteran's PTSD is manifested by a flattened affect, 
disturbances of motivation and mood, impaired impulse 
control, and difficulty in establishing and maintaining 
effective work and social relationships.  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships are not been shown.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

With regard to the Veteran's service connection claim, the 
notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
April 2006, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
letter also informed of the information necessary to 
establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's increased rating claim, the Board 
notes that an increased rating is a "downstream" issue.  
Once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  While the Veteran did submit a records 
request, in an attempt to corroborate a PTSD stressor event, 
the Board notes that the Veteran's claim for service 
connection for PTSD has been granted, and therefore it is not 
necessary to review said records at this time.  As such, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the etiology of his 
back disorder in June 2006, as well as a VA psychiatric 
examination to address current severity of his PTSD in 
February 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as each is predicated on 
a reading of pertinent medical records and provided findings 
relevant to the applicable rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to both 
issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination reports are thorough and 
supported by the record.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran has claimed that he currently has a 
disorder of the spine that was incurred during his period of 
active service following a motor vehicle accident on November 
14, 1976.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with multiple disabilities of the spine, to include 
a T11 compression fracture with associated degenerative and 
hypertrophic changes, mild arthritis of the lumbar spine, and 
mild arthritis of the cervical spine.  See VA examination 
report, June 2006.  Thus, the first element of Hickson is 
satisfied, in that the Veteran has demonstrated the existence 
of a current diagnosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records do 
reflect that the Veteran was involved in a motor vehicle 
accident in November 1976.  When first admitted to Ventura 
General Hospital, he was informed that he had a neck 
fracture.  He complained of pain in the right ankle, left 
patella, left elbow, and the right side of his rib cage.  X-
rays of the cervical spine were negative, though he was 
diagnosed with several contusions and cervical strain.  He 
was prescribed a cervical collar.  See Service Treatment 
report, November 18, 1976.  The following day, his cervical 
spine was examined again.  At that time, cervical lordosis 
was noted, consistent with paraspinous spasm.  Minimal 
anterior excursion of C2-3 was noted on the flexion view, and 
the examiner noted that this may represent ligamentis laxity 
in the region.  There was no evidence of a fracture or 
dislocation.  See Service Treatment report, November 19, 
1976.  Four days later, he complained of pain in his left arm 
and left knee.  It was also noted that the cervical strain 
was improving.  See Service Treatment report, November 22, 
1976.  One week later, it was noted that lumbosacral strain 
was present, and improving.  See Service Treatment report, 
November 29, 1976.  Following an examination in October 1976, 
the Veteran did not report any physical complaints.  See 
Service Treatment report, October 8, 1976.  On separation in 
February 1977, the examiner noted that the Veteran's spine 
was "Normal."  See Examination report, February 8, 1977.  

Post-service, the Veteran was involved in another motor 
vehicle accident in which he fractured his left wrist.  
During a June 2006 VA examination, he reported that both arms 
have been fractured about 13 times, a motorcycle accident in 
1996 which nearly severed his left leg, and that he fell off 
multiple houses he was working on, and fell off ladders.  
There were too many incidents for the Veteran to recall 
specific details.  The Veteran reported unsteadiness and 
falling, which the examiner noted was unlikely due to spinal 
strain.  Following a detailed examination, a severe 
compression fracture was observed on an x-ray involving the 
T11 vertebral body, with degenerative changes.  There was a 
loss of normal cervical lordosis, though vertebral body 
heights and disc spaces were preserved.  Arthritic changes 
were noted in the cervical and lumbar spine.  Ultimately, the 
examiner opined that it was less likely than not that the 
Veteran's claimed back disorder was related to his period of 
active duty, as x-rays taken immediately following his in-
service accident were negative (with the exception of loss of 
cervical lordotic curve secondary to muscle spasm).  The 
examiner also noted subsequent service treatment records, in 
which examiners observed that his cervical spine was 
improving, as well as a diagnosis of lumbar strain only.  The 
examiner also noted the Veteran's various post-service 
accidents with multiple resulting injuries.  Further, it was 
stated that the T11 area is the area of a significant 
compression fracture, and that was not an area of concern 
during the Veteran's period of active duty.  See VA 
examination report, June 2006.

While the Board has thoroughly examined other medical 
evidence of record, to include VA outpatient treatment 
reports, there is no medical evidence of record to 
demonstrate that the Veteran's current diagnoses are related 
to his in-service accident, or are otherwise related to his 
period of active service.

As to the Veteran's assertions that his claimed disorder is 
causally related to an in-service incident, as well as 
statements from his daughter (received in April 2006) and son 
(dated July 2007), these statements have been considered by 
the Board.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example difficulty hearing, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a factual 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009).  
	The Board observes that this Federal Circuit decision is 
non-precedential.  However, see Bethea v. Derwinski, 2 Vet. 
App 252, 254 (1992) [a non-precedential Court decision may be 
cited "for any persuasiveness or reasoning it contains"].  
The Board believes that if Bethea applies to Court decisions, 
it surely applies to those of a superior tribunal, the 
Federal Circuit. 

Here, the Board does not find that the Veteran, his son, or 
his daughter, is competent to determine the etiology of his 
claimed disorder currently on appeal.  While the Veteran is 
competent to report back and neck pain, neither he nor his 
children have been shown to be competent to link any claimed 
disorder to his period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, although the statements of 
the Veteran and his family offered in support of his claims 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between a disorder of the left foot 
and service.

In sum, the most competent evidence of record does not 
establish that the claimed disorder began in service or is 
otherwise related thereto, to include an in-service motor 
vehicle accident.  There are no contemporaneous records of 
any complaints, findings, treatment, or diagnosis of a T11 
fracture, or degenerative disc disease, for many years after 
separation.  In fact, the record establishes that nearly 
three decades after separation, the Veteran filed a claim for 
service connection.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between this disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, in that interim, the 
Veteran has been involved in numerous accidents, to include 
falling off ladders, houses, a motor vehicle accident, and a 
serious motorcycle accident.  The only medical opinion of 
record noted that these post-service accidents, and not the 
Veteran's in-service accident, were the most likely cause of 
his current diagnoses.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  The preponderance is 
against the claim for service connection for a back disorder, 
and it must be denied.

III.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  Here, no 
additional stages are necessary to render an accurate 
disability picture throughout the appellate period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran's disability is currently evaluated as 50 percent 
rating, which provides for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §§ 4.125-4.130 (2008).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  

In this case, the Veteran was afforded a VA psychiatric 
examination in February 2009.  The examiner noted a review of 
the Veteran's claims file, to include his DD-214, service 
treatment records, and VA outpatient treatment records.  It 
was noted that the Veteran had not been employed since 2005, 
due to cancer and a back disorder.  At the time of the 
interview, the Veteran noted that he had had been divorced 
since 1985, and that he was not currently in a relationship.  
The Veteran lived with his daughter, and he described their 
relationship as "close."  He reported that he had one close 
friend with whom he visited once per week.

The Veteran also reported that he drank a twelve-pack of 
beer, and consumed a fifth of alcohol, daily.  He also 
reported smoking 2-3 marijuana cigarettes per day, noting 
that his use of alcohol and drugs was an attempt to control 
PTSD symptoms and induce sleep.

The Veteran reported three verbal outbursts per month, as 
well as nightly sleep disturbances, and nightmares once per 
week.  The Veteran also noted persistent feelings of 
anxiousness, though suicidal and homicidal ideation was not 
reported.  The Veteran's appearance was age-appropriate, and 
his dress was appropriate, though grooming and hygiene were 
below normal limits.  The Veteran's manner was initially 
guarded, though it became less so through the course of the 
evaluation.  The Veteran was also engaging, often 
volunteering and clarifying information.  Psychomotor 
function was within normal limits, his speech was spontaneous 
with a normal rate, rhythm, clarity, and volume, and he was 
intact for time, place, person, and purpose.  Abstract 
reasoning was intact, with sufficient cognitive function.  
Attention and concentration were intact, as was judgment and 
insight.  The examiner noted a mild impairment with delayed 
recall, but other memory tests showed his memory to be 
intact.  His affect was restricted, though his thought 
process was goal-directed and organized.  No delusional 
ideation was reported or observed.  However, the Veteran did 
note daily intrusive thoughts.  He reported hearing car doors 
slam, or cars drive by, when no cars were present.  The 
examiner noted that these symptoms appeared to be more 
related to re-experiencing symptoms than any psychotic 
process.  

The Veteran reported feelings of fatigue, depression, and 
hopelessness.  Flashbacks were reported, twice monthly, as 
was psychosocial distress and physiological reactivity to 
triggers.  The Veteran further complained of avoidance 
symptoms, as well as reduced interest in activities and 
feelings of detachment from others.  Daily irritability was 
noted, as was difficulty in concentrating.  Hypervigilance 
and exaggerated startle response were also reported.  

With regard to the Veteran's occupation, it was noted that 
there was no occupational impairment during the Veteran's 
work history.   However, if the Veteran were to work now, 
impairment in occupational functioning would be generally 
moderate in severity, as would the Veteran's ability to 
establish and maintain productive relationships.  Ultimately, 
the examiner provided a GAF score of 50, indicative of 
serious symptoms or serious impairment in social or 
occupational functioning.  With regard to his depressive 
symptoms, the examiner stated that these symptoms are the 
result of recently-diagnosed colon cancer, and are therefore 
not considered to be secondary to PTSD.  Finally, the 
examiner noted that the Veteran was not found to have total 
incapacity in occupational functioning due to PTSD symptoms, 
and that he was not found to be unemployable as a result of 
those symptoms.

While the Board has reviewed the entire claims file, to 
include VA outpatient treatment reports, there is no evidence 
of record to demonstrate that the Veteran's PTSD symptoms are 
worse than noted during his February 2009 VA examination.  
Indeed, the outpatient psychiatric treatment that the Veteran 
has received during the current appeal provides objective 
findings consistent with those shown at the February 2009 VA 
examination.  

Accordingly, the Board finds that such evidence demonstrates 
that the Veteran's PTSD results in no more than moderate 
occupational functioning and ability to establish and 
maintain productive relationships.  The Veteran's PTSD has 
resulted in symptomatology associated with a disability 
rating of 50 percent, to include flattened affect; 
disturbances of motivation and mood; impaired impulse 
control; and difficulty in establishing and maintaining 
effective work and social relationships.  

However, a rating of 70 percent is not warranted at this 
time.  Initially, in this regard, the Board acknowledges the 
assignment of a GAF score of 50, which reflects serious 
psychiatric symptoms.  Further, the VA examiner noted the 
Veteran's inability to maintain and establish effective 
social relationships.  

Of particular significance to the Board, however, is the fact 
that the Veteran has reported a good relationship with his 
sister and grandson, as well as a 30-year relationship with 
his best friend.  While the Veteran denied participation in 
social activities, he did acknowledge that he and his friend 
meet once per week, on average.  The Veteran also maintained 
a good relationship with his mother, with home he tries to 
visit once per week.

Moreover, the actual symptomatology shown on evaluation does 
not support a finding of 70 percent for the Veteran's PTSD.  
Indeed, the Veteran has not demonstrated social impairment 
with deficiencies in most areas, or symptoms such as such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships.  

During the 2009 examination, the Veteran denied suicidal 
ideation, his speech and cognitive abilities were grossly 
intact.  While depression was noted during the Veteran's VA 
examination, the examiner attributed that symptom to his 
recent cancer diagnosis, and not to PTSD.  A neglect of 
personal hygiene was noted at that time, as was a self-report 
of 3 outbursts per month.   However, the examiner simply 
noted that the Veteran "smelled of stale tobacco smoke," 
and further noted that judgment and cognitive function was 
intact.  Regarding the Veteran's assertion that he heard the 
sound of cars and car doors, the examiner noted that these 
symptoms appeared to be more related to re-experiencing 
symptoms than any psychotic process.

The Board acknowledges the Veteran's statements, as well as 
those of his daughter,  noting that his disability is worse 
than its assigned rating.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone, without the demonstration of medical expertise or 
objective testing, cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu; 38 C.F.R. § 3.159(a)(1) and (2) 
(2009).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers occupational impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his PTSD.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment, above and beyond that degree already contemplated 
by his current rating, due to the disability.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, his 
claim for entitlement to service connection for left-ear 
hearing loss must be remanded for further development.  

In this case, the Veteran claims that he suffers from left-
ear hearing loss due to the presence of acoustic trauma 
during his period of active duty.  The Board further notes 
that in-service acoustic trauma has been conceded by the RO 
in this case.

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2009).

During the Veteran's August 1974 enlistment examination, the 
examiner noted that the Veteran had a hearing loss profile of 
"H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the 'PULHES' profile reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
15
N/A
15

Importantly, the Court has held that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the 
Veteran had some left ear hearing impairment on enlistment.  

A subsequent audiogram on separation in February 1977 
revealed the following left ear hearing impairment.  Id.  




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
15
20

Significantly, the claims folder contains no medical opinion 
as to whether the Veteran had a pre-existing left ear hearing 
loss disability that was aggravated beyond its natural 
progression during his service.  In this regard, the Board 
acknowledges that a May 2008 QTC audiological examination 
revealed left ear hearing impairment, as per 38 C.F.R. § 
3.385.  However, the examiner noted that the Veteran's left-
ear hearing acuity was within normal limits on separation.  
Based on this assumption alone, the examiner did not express 
an opinion as to the etiology of the Veteran's left ear 
hearing loss.  [Importantly, however, the Court has held that 
"the threshold for normal hearing is from 0 to 20 dB 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  According to this standard, the Veteran 
exhibited some degree of left ear hearing loss at service 
separation.]  

Finally, with regard to the Veteran's reports that he has 
experienced hearing loss since separation from service (see 
QTC examination report, July 2006), lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  Although lay persons are not competent to opine 
as to medical etiology or render medical opinions, symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  See Barr v. Nicholson; see also Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Based on the evidence above, including the Veteran's 
statements regarding observable symptoms of left-ear hearing 
loss since service, the Board finds an additional VA opinion 
is necessary in order to determine the Veteran's complete 
disability picture, to include an assessment of left-ear 
hearing disability, and to determine whether the Veteran's 
current symptoms of left-ear hearing loss are related to 
service, taking into account his report of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the 
Board, an additional VA opinion must be requested.  See 
Colvin [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA or QTC audiological 
opinion, or examination if necessary, to 
determine the nature and etiology of any 
current left-ear hearing loss.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  After a review of the claims 
folder, to include service treatment 
records and prior opinions of record, as 
well as statements from the Veteran noting 
continuous hearing loss symptoms since 
separation from service, and the concession 
of in-service acoustic trauma by the RO, 
the examiner should address the following:

Is there clear and unmistakable 
evidence that the preexisting left 
ear hearing impairment was 
aggravated (permanently worsened 
beyond its natural progression) 
during the Veteran's military 
service?  

Note: "Aggravation" of a 
preexisting disability refers to 
an identifiable, incremental, 
permanent worsening of the 
underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

A complete rationale for any opinion 
expressed should be provided.  

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim for service connection 
for left ear hearing loss should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


